711 N.W.2d 381 (2006)
474 Mich. 1109
Patricia MAYS, Plaintiff-Appellant,
v.
Gerald SCHELL, M.D., and Valley Neurosurgery, P.C., Defendants-Appellees, and
St. Mary's Medical Center of Saginaw, Defendant.
Docket No. 129895, COA No. 253816.
Supreme Court of Michigan.
April 7, 2006.
On order of the Court, the application for leave to appeal the October 13, 2005 judgment of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we REVERSE the judgment of the Court of Appeals and REINSTATE the order of the Saginaw Circuit Court granting a new trial. The trial court's decision did not amount to an abuse of discretion in that it fell within a "principled range of outcomes." City of Novi v. Robert Adell Children's Funded Trust, 473 Mich. 242, 254, 701 N.W.2d 144 (2005).